IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                        AT NASHVILLE


STEVE KOPROWSKI,                                  )
                                                  )   C.C.A. NO. 01C01-9711-CR-00530
       Appellant,                                 )
                                                  )   PUTNAM COUNTY
VS.                                               )   (No. 86-377-F Below)
                                                  )
STATE OF TENNESSEE,                               )   The Hon. Leon C. Burns, Jr.
                                                  )
       Appellee.                                  )   (Denial of Post-Conviction Relief)


                                           ORDER



               This matter is before the Court upon the state's motion to affirm the judgment

of the trial court pursuant to Rule 20, Rules of the Court of Criminal Appeals. The

petitioner is appealing the trial court's denial of his petition for post-conviction relief as time-

barred by the statute of limitations.



               As conceded by the petitioner, he is not entitled to relief based on our

Supreme Court’s opinion in Carter v. State, 952 S.W.2d 417 (Tenn. 1997).



               IT IS, THEREFORE, ORDERED that the judgment of the trial court is

affirmed pursuant to Rule 20, Tennessee Court of Criminal Appeals Rules. Costs are

taxed to the appellant.



               ENTER, this the ____ day of February, 1998.


                                              _____________________________
                                              JOHN H. PEAY, JUDGE

CONCUR:


_____________________________
JERRY L. SMITH, JUDGE


_____________________________
THOMAS T. WOODALL, JUDGE